Citation Nr: 0840721	
Decision Date: 11/25/08    Archive Date: 12/03/08

DOCKET NO.  04-23 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel 







INTRODUCTION

The veteran served on active duty from December 1965 to 
September 1967. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which denied the above claim. When this 
claim was originally before the Board in August 2007, it was 
remanded for further development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.  

The veteran contends that he has hepatitis C and that this 
condition was incurred in service due to in-service risk 
factors, including inoculations using a contaminated air gun, 
high-risk sexual activity, obtaining a tattoo in 1965, and 
carrying another service man that was covered in blood in 
1966.  In addition to the veteran's contentions, his claims 
file indicates non-service related hepatitis C risk factors 
recognized by VA, including high risk sexual behavior 
following separation from service from 1969 to 1974 and post-
service intranasal cocaine usage.  

In August 2007, the Board remanded the claim to afford the 
veteran a VA examination to determine whether the veteran 
manifested hepatitis C, and if so, whether it was at least as 
likely as that this condition had its onset during service or 
was otherwise related to his service.  As the Board noted in 
its August 2007 remand, the record shows that the veteran 
claimed to manifest hepatitis C as a result of in-service 
risk factors, including high risk sexual activity and 
obtaining a tattoo; however, the Board noted that service 
medical examinations were devoid of evidence showing that the 
veteran had a tattoo during service.  The Board also observed 
that the veteran had non-service related risk factors, 
including high risk sexual activity and intranasal cocaine 
usage following separation from service.  Finally, the Board 
noted that the veteran had been diagnosed with 
Laennec's/alcoholic cirrhosis of the liver and had a reactive 
antibody screening for hepatitis C Ab in November 2003.

To date, no evidence has been associated with the claims file 
confirming that the veteran has in fact been diagnosed with 
hepatitis C.  Although he had a positive screen for hepatitis 
C in November 2003, there is no evidence that this screening 
was confirmed with positive biopsy results.  In this regard, 
the Board notes that the veteran reported during his January 
2008 VA examination and in a May 2008 statement that 
hepatitis C had been confirmed by biopsy at the University of 
California - Davis Medical Center, where he had been 
undergoing Interferon treatment for the past year and where 
he had his 2004 liver transplant.  Additionally, the January 
2008 examiner reported that he had not performed testing to 
identify whether the veteran had hepatitis C infection, as 
this data should be available at the University of California 
- Davis Medical Center.  

The veteran also reported in his May 2008 statement that a 
thorough physical examination had been performed at the 
McClellan Air Force Base in Sacramento, California, on 
January 9, 2008, that would reveal the presence of hepatitis 
C.  

On remand, the RO/AMC should make arrangements to obtain the 
veteran's treatment records for hepatitis C from the 
University of California - Davis Medical Center, including 
records regarding the 2004 liver transplant and hepatitis C 
biopsy results.  Attempts should also be made to associate 
any physical examination results and/or treatment reports 
from the McClellan Air Force Base in Sacramento, California.  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the 
veteran's complete treatment records for 
hepatitis C from the University of 
California - Davis Medical Center, 
including, but not limited to, records 
related to a 2004 liver transplant,  
hepatitis C biopsy results, and ongoing 
medical treatment.  

2.  Obtain a complete copy of the 
veteran's treatment records and/or 
physical examinations from the McClellan 
Air Force Base in Sacramento, California, 
dated since November 2003 (including an 
examination report dated January 9, 2008).

3.  After all appropriate development has 
been completed, to include an additional 
VA examination if warranted, readjudicate 
the veteran's claim on appeal.  If the 
claim remains denied, provide the veteran 
and his representative with a supplemental 
statement of the case and allow an 
appropriate time for response.
 
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


